Citation Nr: 1811770	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  13-30 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a traumatic brain injury (TBI).


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Jonathan M. Estes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to June 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  

In October 2017, the Veteran and his spouse testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  At such time, the Veteran waived Agency of Original Jurisdiction (AOJ) consideration of the evidence associated with the record since the issuance of the August 2013 statement of the case.  38 C.F.R. § 20.1304(c) (2017).  Therefore, the Board may properly consider such evidence. 


FINDING OF FACT

Resolving all doubt in the Veteran's favor, a TBI was incurred in-service.


CONCLUSION OF LAW

The criteria for service connection for a TBI have been met. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for a TBI constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. 
§ 3.303(a) (2017).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that his TBI and its residuals, including a neurocognitive disorder and mild conductive aphasia, are a result of injuries he sustained during service.  In this regard, he testified that he could not remember the event very well, but after inquiring, he confirmed that he assisted in fighting a fire, sustaining a head injury of some sort, and then blacking out.  The Veteran provided a more detailed account in a November 2010 letter, in which he reported a major fire occurred in June 1990 onboard the USS MIDWAY.  He remembered getting into his firefighting gear, then assisting the hose team when a blast went off.  The next thing he remembered was being treated in the ship hangar by a triage team who said he had either hit his head or something hit his head.

As an initial matter, the Board notes that the Veteran has a current diagnosis of a TBI. In this regard, a December 2014 VA examiner indicated that the Veteran had a diagnosis of TBI in March 2014 during a VA neuropsychological examination.  The Board notes that a report of the March 2014 neuropsychological examination is not of record; however, the December 2014 examiner reviewed the Veteran's medical records, to include the report of such examination, and the Board presumes the VA examiner carried out his duties in a regular manner in reviewing the Veteran's medical history, thus the Board accepts the examiner's report of a TBI diagnosis.  See Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed Cir. 2009) (applying the presumption of regularity to VA medical examiners in the discharge of their regular duties). 

In regard to an in-service event, the Veteran's service treatment records (STRs) do not reveal any complaints, treatment, or diagnoses referable to a TBI during service. However, as noted above, he has reported that he injured his head while responding to a fire onboard the USS MIDWAY in June 1990.  The Board finds the Veteran competent to report such events as they were in his personal experience, and the Board finds the statements credible as they are supported by the other evidence of record.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this regard, the circumstances of his injury are corroborated by historical reports of a major fire on the USS MIDWAY on June 20, 1990.  Additionally, the Veteran was formally commended for his actions as a volunteer with the fire party and casualty control effort in assisting with the firefighting effort.  See September 2014 Military Personnel Record.  Moreover, the Veteran is currently service-connected for posttraumatic stress disorder (PTSD) as a result of such in-service incident. Thus, the only remaining question is whether his currently diagnosed TBI is related to such in-service event.

In this regard, the Veteran has not been afforded an examination for his TBI. However, in December 2014, he was afforded a VA examination for PTSD, at which time the examiner diagnosed PTSD as a result of fighting the June 1990 fire on the USS MIDWAY, losing consciousness while doing so, and then coming to while being treated in triage. In addition to PTSD, the examiner diagnosed the Veteran with a neurocognitive disorder due to a TBI per the March 2014 neuropsychological examination.  In this regard, he quoted such record to reflect that the consultation "suggested a history of TBI. . . while in a fire on a Navy ship in 1990. . . seems likely that the [Veteran] might have experienced hypoxia at the time of the injury, which could have contributed to his loss of consciousness."  The December 2014 VA examiner further opined that the neurocognitive disorder shared an etiology with the Veteran's PTSD and was more likely than not aggravated by the impact of his PTSD on his functioning. 

The Board finds the March 2014 VA physician's conclusions, as recited by the December 2014 VA examiner, and the December 2014 VA examiner's opinion to be highly probative as they considered all of the pertinent evidence of record and provided a complete rationale, relying on and citing to the records reviewed, and offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The examiner identified that the Veteran had a neurocognitive disorder, which is due to a TBI.  The examiner later found that the neurocognitive disorder had the same etiology as the PTSD, namely the injuries and loss of consciousness the Veteran experienced while fighting the June 1990 fire.  Therefore, such opinion suggests that, if the neurocognitive disorder is due to the TBI, and its etiology is the injury and loss of consciousness in 1990, then the TBI must have occurred from sustaining an injury and loss of consciousness while fighting the fire in 1990.

The remainder of the evidence of record also supports such a finding.  In this regard, besides the aforementioned November 2010 statement from the Veteran, the record includes a November 2009 statement from his current spouse, and an October 2010 statement from his mother.  The Board notes that the Veteran, his spouse, and his mother are all competent to provide lay observations of matters within their personal knowledge, including observable symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  His spouse's and mother's statements reflect that the Veteran was educationally motivated before service, but then had trouble in classes after returning.  They both also detail how the Veteran would become upset after reading, as he could not remember something he had read moments before.  Finally, they both reported that he only admitted to having memory problems in 2009, but he had them since service.  His spouse further reported that such resulted in seeking helping, and, in spring of 2009, the Veteran was treated by a speech language pathologist for mild conductive aphasia.  

In this regard, VA treatment records reflect that, in April 2009, the Veteran was treated for neurogenic stuttering secondary to mild conductive aphasia.  At such time, it was noted that he had a possible TBI in that the Veteran's test results were suggestive of left parietal subcortical damage and right subcortical damage.  In May 2009, the Veteran's speech pathologist noted that the Veteran complained of memory difficulties possibly secondary to numerous head injuries during service.  Following an evaluation, she observed that the Veteran presented with moderately reduced memory abilities, which was suggestive of right hemisphere dysfunction and is congruent with his primary report of memory difficulties possibly secondary to multiple head injuries with subsequent loss of consciousness while in the Navy.  Subsequent records dated through 2013 reflect a diagnosis of TBI.
 
Therefore, based on the foregoing, the Board resolves all doubt in the Veteran's favor and finds that a TBI was incurred in-service.  Therefore, service connection for such disorder is warranted.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a TBI is granted.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


